Citation Nr: 1503345	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-35 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1979 to March 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the Board's office in Washington, D.C.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's current lumbosacral DDD is as likely as not traceable to his active duty service.


CONCLUSION OF LAW

The Veteran has lumbosacral DDD that is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA examinations of record reflect a diagnosis of DDD at L4-S1.  Hence, a current disability has been demonstrated.  

The service treatment records contain several entries pertaining to low back pain.  A February 1988 entry noted that the Veteran presented with a complaint of low back pain and the examiner stated that there was no history of trauma.  The examiner diagnosed the Veteran with low back strain and he was provided with a list of low back exercises.  In August 1993, the Veteran reported that he hurt his low back while setting up a camper the week before.  He complained of a two-year history of low back pain with exacerbation starting a week ago and that his back was mostly sore.  X-rays revealed that his low back was in no apparent distress (NAD).  He was diagnosed with musculoskeletal strain of the low back and osteopenia.  Two months later, the Veteran underwent physical therapy for his back.  In July 1997, the Veteran complained of back strain.  He stated that he stepped out of his car the day before and walked about three steps when his lower back pulled.  He was provided with a soft lumbar support with Velcro closure.  In September 1997, the Veteran complained of continued low back pain.  He reported that he had previous episodes of low back pain and pain in his right buttock.  He reported that his first episode occurred after a fall and awkward landing.  He described a second episode of falling on a ship when his knees locked.  The Veteran related that he had been doing a lot of lifting within the last few weeks.  The examiner diagnosed him with lumbar facet syndrome.  A September 2000 entry noted the Veteran as having recurrent low back pain.  He reported that he was cutting down trees over the weekend.  He was diagnosed with low back pain, prescribed medication, and provided with a list of back exercises.  

The Veteran contends that his back was injured in service, noting that he was treated numerous times for low back pain while on active duty.  He reported that the same pain has existed since service with the same intensity.  See September 2013 Hearing Transcript.  Specifically, he testified that he injured his back when he slipped and fell down a ladder while aboard the missile deck.  Id.

There is no evidence of record that contradicts the Veteran's statements that back pain began during service and has continued ever since.  While the contemporaneous record does not document back symptoms until 2010, the absence of such findings is not dispositive.  Confirming evidence is not required and the absence of contemporaneous medical evidence is not dispositive.  Jandreau.

The Board finds that the Veteran's lay statements have been consistent and are credible.  Therefore, the Veteran's reports are sufficient to establish an in-service incurrence of back pain and a continuity of symptomatology since discharge.

The Board notes that there are conflicting medical opinions concerning the etiology of the Veteran's current low back disorder.  The Board, therefore, must weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Evidence against the Veteran's claim includes April 2010 and October 2012 VA examinations.  The VA examiners diagnosed the Veteran with lumbar strain, resolved, and DDD.  Both VA examiners opined that the Veteran's DDD was not caused by or a result of the numerous low back problems sustained in service.  Instead, the VA examiners opined that the Veteran's DDD was a result of the natural aging process.   

Evidence in favor of the Veteran's claim includes an April 2011 letter by Dr. Roman Nation, a physician at Family Medicine Clinic at Tyndall Air Force Base.  Dr. Nation stated that he had obtained new MRI films of the Veteran's back, which showed some early degenerative changes in the low back, and that it seemed plausible that the early degeneration began following an in-service fall.  He further stated that the Veteran had been a well-adjusted patient and usually used over-the-counter (OTC) medications and rest with activity modifications.

The conflicting medical opinions represent two different views of how the current back disability developed.  The positive medical opinions view the in-service injury as precipitating the current disability, while the negative opinions consider the current disability to be a result of the aging process.

A closer review of the VA examiner's opinions in April 2010 and October 2012 reveal that such opinions did not reflect consideration of the Veteran's reports of his symptoms and history.  In April 2010, the examiner reasoned, in part, that while it was at least as likely as not that the Veteran's lumbar strain was the same or a result of the low back pain/strain shown in service, such had since resolved.  Yet, the examiner continued to note that there was an "incidental finding" of DDD at L4-S1, but that such was consistent with the aging process.  Additionally, in October 2012, the examiner noted several in-service complaints of and treatment for low back pain, to include a diagnosis of lumbar facet syndrome; however, the examiner opined that the Veteran's DDD was "part and parcel of the natural aging process and influenced by age, genetics, and axial loading."  

Service treatment records show numerous reports of the Veteran's low back pain and treatment history and the Veteran has provided competent reports regarding the pain he has experienced since discharge.  The Board also finds it significant that under old criteria for rating lumbosacral strain, Diagnostic Code 5295 provided for a 40 percent evaluation for severe symptoms of chronic lumbosacral strain, to include narrowing or irregularity of the joint spaces.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Again, it does not appear that consideration was given to the Veteran's reports of his symptoms and history, including the history or recurring pain due to strains.  Hence, the opinions are of limited probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205 -06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The April 2010 and October 2012 examiner did not acknowledge or comment on the Veteran's reports of continuous back pain since service.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The positive opinion from Dr. Nation was based on a review of medical records and on a history that was consistent with the evidence of record.  The opinion also considered the Veteran's lay statements regarding continuous symptoms of low back pain, and acknowledged that these were the same symptoms reported in service.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

The record shows back symptoms in service and a likely nexus between the in-service back problems with recurrent strains and the subsequent development of the now-diagnosed DDD, especially given VA's concession that lumbosacral strain can result in disc space problems.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for lumbosacral DDD is warranted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for DDD of the lumbosacral spine is granted. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


